Name: Council Regulation (EEC) No 1380/92 of 26 May 1992 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 29 . 5 . 92 No L 147/ 15Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1380/92 of 26 May 1992 amending Regulation (EEC) No 1678 /85 fixing the conversion rates to be applied in agriculture Whereas new agricultural ' conversion rates closer to economic reality should be set ; Whereas account must be taken in adjusting these rates of their impact on prices and of the situation in the Member State concerned , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC ) No 1676 / 85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), and in particular Article 2 (3 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the Monetary Committee , Whereas the agricultural conversion rates currently applicable were fixed by Regulation (EEC) No 1678 / 85 ( 3 ); Article 1 The Annexes to Regulation (EEC) No 1678 / 85 are replaced by the Annexes hereto . Article 2 This Regulation shall enter into force on 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1992 . For the Council The President Carlos BORREGO (') OJ No L 164 , 24 . 6 . 1985 , p. 1 . Regulation as last amended by Regulation (EEC) No 2205 / 90 (OJ No L 201 , 31 . 7 . 1990 , p. 9 ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 94 . ( 3 ) OJNoL 164,24.6 . 1985 , p. 1 1 . Regulation as last amended by Regulation (EEC) No 668 / 92 (OJ No L 71 , 18 . 3 . 1992 , p. 21 ). No L 147 / 16 Official Journal of the European Communities 29 . 5 . 92 ANNEX I BELGIUM and LUXEMBOURG l Agricultural conversion rates Sector or product ECU 1 = Bfrs / Lfrs . . . Applicable until ECU 1 = Bfrs / Lfrs . . . Applicable from (2 ) Milk and milk products 48,5563 31 . 5 . 1992 , 48,5563 1 . 6.1992 Beef and veal 48,5563 31 . 5 . 1992 48,5563 1 . 6.1992 Sheepmeat and goatmeat 48,5563 3 . 1 . 1993 48,5563 4 . 1.1993 Eggs and poultrymeat and ovalbumin and lactalbumin 48,5563 30 . 6 . 1992 48,5563 1 . 7.1992 Fishery products 48,5563 31 . 12 . 1992 48,5563 1 . 1.1993 Cereals 48,5563 30 . 6 . 1992 48,5563 1 . 7.1992 Rice 48,5563 31 . 8 . 1992 48,5563 1 . 9.1992 Sugar and isoglucose 48,5563 30 . 6 . 1992 48,5563 1 . 7 . 1992 Wine 48,5563 31 . 8 . 1992 48,5563 1 . 9.1992 Olive oil 48,5563 31 . 10 . 1992 48,5563 1.11.1992 Colza and rape seed 48,5563 30 . 6 . 1992 48,5563 1 . 7 . 1992 Sunflower and linseed 48,5563 30 . 6.1992 48,5563 1 . 7 . 1992 Soya beans 48,5563 30 . 6 . 1992 48,5563 1 . 7.1992 Dried fodder 48,5563 31 . 5 . 1992 48,5563 1 . 6.1992 Field beans and peas and sweet lupins 48,5563 30 . 6 . 1992 48,5563 1 . 7.1992 Grain legumes 48,5563 30 . 6 . 1992 48,5563 1 . 7.1992 Flax and hemp 48,5563 31 . 7 . 1992 - 48,5563 1 . 8.1992 Silkworms 48,5563 31 . 5 . 1992 48,5563 1 . 6.1992 Cotton 48,5563 31 . 8.1992 48,5563 1 . 9.1992 Tobacco 48,5563 31 . 5 . 1992 48,5563 1 . 6.1992 Seeds 48,5563 30 . 6 . 1992 48,5563 1 . 7.1992 Fruit and vegetables :  tomatoes , cucumbers , courgettes , aubergines 48,5563 31 . 5 . 1992 48,5563 1 . 6.1992  cherries 48,5563 31 . 5 . 1992 48,5563 1 . 6.1992  apricots , peaches , nectarines , table grapes , cauliflowers 48,5563 31 . 5 . 1992 48,5563 1 . 6.1992  cherries preserved in syrup 48,5563 31 . 5 . 1992 48,5563 1 . 6.1992  pears, plums, lemons , tinned pineapples 48,5563 31 . 5.1992 48,5563 1 . 6.1992  broad-leaved (Batavia) endives , processed tomatoes , cabbage lettuce , apples , peaches preserved in syrup , dried figs 48,5563 30 . 6.1992 48,5563 1 . 7.1992  Williams pears preserved in syrup 48,5563 14 . 7 . 1992 48,5563 15 . 7 . 1992  nuts , locust beans , prunes, dried grapes 48,5563 31 . 8 . 1992 48,5563 1 . 9.1992  Clementines, mandarines, satsumas , sweet oranges , artichokes 48,5563 30 . 9 . 1992 48,5563 1 . 10 . 1992  other fruit and vegetables 48,5563 31 . 5 . 1992 48,5563 1 . 6.1992 All other products (*) 48,5563 31 . 5 . 1992 48,5563 1 . 6.1992 (') Subject to Article 6a of Regulation (EEC) No 1677/ 85 in relation to pigmeat . ( 2 ) Date of commencement of 1992/ 93 marketing year if later than date stated . No L 147/ 1729 . 5 . 92 Official Journal of the European Communities , ANNEX II DENMARK Agricultural conversion rates Sector or product ECU 1 = Dkr . . . Applicable until ECU 1 = Dkr . . . Applicable from (2 ) Milk and milk products 8,97989 31 . 5 . 1992 8,97989 1 . 6 . 1992 Beef and veal 8,97989 31 . 5.1992 8,97989 1 . . 6 . 1992 Sheepmeat and goatmeat 8,97989 3 . 1 . 1993 8,97989 4 . 1 . 1993 Eggs and poultrymeat and ovalbumin and lactalbumin 8,97989 30 . 6 . 1992 8,97989 1 . 7 . 1992 Fishery products 8,97989 31 . 12 . 1992 8,97989 1 . 1.1993 Cereals 8,97989 30 . 6 . 1992 8,97989 1 . 7 . 1992 Rice 8,97989 31 . 8 . 1992 8,97989 1 . 9 . 1992 Sugar and isoglucose 8,97989 30 . 6 . 1992 8,97989 1 . 7 . 1992 Wine 8,97989 31 . 8.1992 8,97989 1 . 9 . 1992 Olive oil 8,97989 31 . 10 . 1992 8,97989 1 . 11 . 1992 Colza and rape seed 8,97989 30 . 6 . 1992 8,97989 1 . 7 . 1992 Sunflower and linseed 8,97989 30 . 6 . 1992 8,97989 1 . 7 . 1992 Soya beans 8,97989 30 . 6 . 1992 8,97989 1 . 7 . 1992 Dried fodder - 8,97989 31 . 5.1992 8,97989 1 . 6 . 1992 Field beans and peas and sweet lupins 8,97989 30 . 6 . 1992 8,97989 1 . 7 . 1992 Grain legumes 8,97989 30 . 6 . 1992 8,97989 1 . 7 . 1992 Flax and hemp 8,97989 31 . 7.1992 8,97989 1 . 8 . 1992 Silkworms 8,97989 31 . 5 . 1992 8,97989 1 . 6 . 1992 Cotton 8,97989 31 . 8 . 1992 8,97989 1 . 9 . 1992 Tobacco 8,97989 31 . 5.1992 8,97989 1 . 6 . 1992 Seeds 8,97989 30 . 6 . 1992 8,97989 1 . 7 . 1992 Fruit and vegetables :  tomatoes , cucumbers, courgettes , aubergines 8,97989 31 . 5.1992 8,97989 1 . 6 . 1992  cherries 8,97989 31 . 5 . 1992 8,97989 1 . 6 . 1992  apricots , peaches , nectarines, table grapes , cauliflowers 8,97989 30 . 4 . 1992 8,97989 1 . 5 . 1992  cherries preserved in syrup 8,97989 31 . 5 . 1992 8,97989 1 . 6 . 1992  pears , plums , lemons , tinned pineapples 8,97989 31 . 5 . 1992 8,97989 1 . 6 . 1992  broad-leaved (Batavia ) endives, processed tomatoes , cabbage lettuce , apples , peaches preserved in syrup , dried figs 8,97989 30 . 6 . 1992 8,97989 1 . 7 . 1992  Williams pears preserved in syrup 8,97989 14 . 7 . 1992 8,97989 15 . 7 . 1992  nuts , locust beans, prunes , dried grapes 8,97989 31 . 8.1992 8,97989 1 . 9 . 1992  Clementines , mandarines , satsumas , sweet oranges , artichokes 8,97989 30 . 9 . 1992 8,97989 1 . 10 . 1992  other fruit and vegetables 8,97989 31 . 5 . 1992 8,97989 1 . 6 . 1992 All other products 0 ) 8,97989 31 . 5.1992 8,97989 1 . 6 . 1992 (') Subject to Article 6a of Regulation (EEC) No 1677/ 85 in relation to pigmeat . ( 2 ) Date of commencement of 1992 /93 marketing year if later than date stated . No L 147/ 18 Official Journal of the European Communities 29 . 5 . 92 ANNEX III GERMANY I Agricultural conversion rates Sector or product ECU 1 = DM . . . Applicable until ECU 1 = DM . . . Applicable from (2 ) Milk and milk products 2,35418 31 . 5.1992 2,35418 1 . 6.1992 Beef and veal 2,35418 31 . 5 . 1992 2,35418 1 . 6 . 1992 Sheepmeat and goatmeat 2,35418 3 . 1 . 1993 2,35418 4 . 1.1993 Eggs and poultrymeat and ovalbumin and lactalbumin 2,35418 30 . 6 . 1992 2,35418 1 . 7 . 1992 Fishery products 2,35418 31 . 12 . 1992 2,35418 1 . 1 . 1993 Cereals 2,35418 30 . 6 . 1992 2,35418 1 . 7 . 1992 Rice 2,35418 31 . 8 . 1992 2,35418 1 . 9 . 1992 Sugar and isoglucose 2,35418 30 . 6 . 1992 2,35418 1 . 7 . 1992 Wine 2,35418 31 . 8.1992 2,35418 1 . 9 . 1992 Olive oil 2,35418 31 . 10 . 1992 2,35418 1 . 11 . 1992 Colza and rape seed 2,35418 30 . 6 . 1992 2,35418 1 . 7 . 1992 Sunflower and linseed 2,35418 30 . 6 . 1992 2,35418 1 . 7 . 1992 Soya beans 2,35418 30 . 6.1992 2,35418 1 . 7 . 1992 Dried fodder 2,35418 31 . 5.1992 2,35418 1 . 6 . 1992 Field beans and peas and sweet lupins 2,35418 30 . 6.1992 2,35418 1 . 7 . 1992 Grain legumes 2,35418 30 . 6.1992 2,35418 1 . 7 . 1992 Flax and hemp 2,35418 31 . 7 . 1992 2,35418 1 . 8 . 1992 Silkworms 2,35418 31 . 5.1992 2,35418 1 . 6.1992 Cotton 2,35418 31 . 8.1992 2,35418 1 . 9 . 1992 Tobacco 2,35418 31 . 5 . 1992 2,35418 1 . 6.1992 Seeds 2,35418 30 . 6.1992 2,35418 1 . 7.1992 Fruit and vegetables : I  tomatoes , cucumbers , courgettes, aubergines 2,35418 31 . 5.1992 2,35418 1 . 6 . 1992  cherries 2,35418 31 . 5.1992 2,35418 1 . 6.1992  apricots , peaches , nectarines , table grapes , cauliflowers 2,35418 31 . 5.1992 2,35418 1 . 6.1992  cherries preserved in syrup 2,35418 31 . 5 . 1992 2,35418 1 . 6 . 1992  pears , plums , lemons , tinned pineapples 2,35418 31 . 5 . 1992 2,35418 1 . 6.1992  broad-leaved (Batavia ) endives , processed tomatoes, cabbage lettuce, apples , peaches preserved in syrup , dried figs 2,35418 30 . 6 . 1992 2,35418 1 . 7 . 1992  Williams pears preserved in syrup 2,35418 14 . 7 . 1992 2,35418 15 . 7 . 1992  nuts, locust beans, prunes , dried grapes 2,35418 31 . 8 . 1992 2,35418 1 . 9.1992  Clementines, mandarines, satsumas , sweet oranges , artichokes 2,35418 30 . 9.1992 2,35418 1 . 10 . 1992  other fruit and vegetables 2,35418 31 . 5.1992 2,35418 1 . 6 . 1992 All other products J 1 ) 2,35418 31 . 5.1992 2,35418 1 . 6.1992 (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. ( 2 ) Date of commencement of 1992 /93 marketing year if later than date stated . 29 . 5 . 92 Official Journal of the European Communities No L 147 / 19 ANNEX IV GREECE l Agricultural conversion rates Sector or product ECU 1 = Dr . . . Applicable until ECU 1 = Dr . . . Applicable from (2 ) Milk and milk products 252,121 31 . 5.1992 274,609 . 1 . 6.1992 Beef and veal 252,121 31 . 5 . 1992 274,609 1 . 6 . 1992 Sheepmeat and goatmeat 252,121 3 . 1 . 1993 274,609 4 . 1.1993 Eggs and poultrymeat and ovalbumin and lactalbumin 252,121 30 . 6 . 1992 274,609 1 . 7 . 1992 Fishery products 252,121 31 . 12 . 1992 274,609 1 . 1 . 1993 Cereals 252,121 30 . 6 . 1992 274,609 1 . 7 . 1992 Rice 252,121 31 . 8 . 1992 274,609 1 . 9 . 1992 Sugar and isoglucose 252,121 30 . 6 . 1992 274,609 1 . 7 . 1992 Wine 252,121 31 . 8.1992 274,609 1 . 9 . 1992 Olive oil 252,121 31.10.1992 274,609 1 . 11 . 1992 Colza and rape seed 252,121 30 . 6 . 1992 274,609 1 . 7 . 1992 Sunflower and linseed 252,121 30 . 6 . 1992 274,609 1 . 7.1992 Soya beans 252,121 30 . 6 . 1992 274,609 1 . 7 . 1992 Dried fodder 257,188 31 . 5.1992 274,609 1 . 6 . 1992 Field beans and peas and sweet lupins 252,121 30 . 6 . 1992 274,609 1 . 7 . 1992 Grain legumes 252,121 30 . 6 . 1992 274,609 1 . 7 . 1992 Flax and hemp 252,121 31 . 7 . 1992 274,609 1 . 8.1992 Silkworms 257,188 31 . 5.1992 274,609 1 . 6 . 1992 Cotton 252,121 31 . 8 . 1992 274,609 1 . 9 . 1992 Tobacco 252,121 31 . 5 . 1992 274,609 1 . 6 . 1992 Seeds 252,121 30 . 6 . 1992 274,609 1 . 7 . 1992 Fruit and vegetables : l  tomatoes , cucumbers , courgettes , aubergines 257,188 31 . 5 . 1992 274,609 1 . 6 . 1992  cherries 257,188 31 . 5.1992 274,609 1 . 6 . 1992  apricots , peaches , nectarines , table grapes , cauliflowers 257,188 31 . 5.1992 274,609 1 . 6 . 1992  cherries preserved in syrup 257,188 31 . 5 . 1992 274,609 1 . 6 . 1992  pears, plums , lemons , tinned pineapples 252,121 31 . 5.1992 274,609 1 . 6.1992  broad-leaved (Batavia ) endives , processed tomatoes , cabbage lettuce , apples , peaches preserved in syrup , dried figs 252,121 30 . 6 . 1992 274,609 1 . 7 . 1992  Williams pears preserved in syrup 252,121 14 . 7 . 1992 274,609 15 . 7 . 1992  nuts, locust beans , prunes , dried grapes 252,121 31 . 8.1992 274,609 1 . 9 . 1992  Clementines , mandarines , satsumas , sweet oranges , artichokes 252,121 30 . 9 . 1992 274,609 1 . 10 . 1992  other fruit and vegetables 252,121 31 . 5.1992 274,609 1 . 6 . 1992 All other products ( l ) 252,121 31 . 5 . 1992 274,609 1 . 6.1992 {') Subject to Article 6a of Regulation (EEC) No 1677 / 85 in relation to pigmeat . ( 2 ) Date of commencement of 1992 / 93 marketing year if later than date stated . No L 147/20 Official Journal of the European Communities 29 . 5 . 92 ANNEX V SPAIN I Agricultural conversion rates Sector or product ECU 1 = ¢ Pta . . . Applicable until ECU 1 = Pta . . . Applicable from (2 ) Milk and milk products 154,138 31 . 5.1992 152,069 1 . 6.1992 Beef and veal 154,138 31 . 5 . 1992 152,069 1 . 6 . 1992 Sheepmeat and goatmeat 150,828 3 . 1 . 1993 150,441 4 . 1.1993 Eggs and poultrymeat and ovalbumin and lactalbumin 151,660 30 . 6 . 1992 150,853 1 . 7 . 1992 Fishery products 151,660 31 . 12 . 1992 150,853 1 . 1.1993 Cereals 153,498 30 . 6 . 1992 151,756 1 . 7 . 1992 Rice 150,828 31 . 8.1992 150,441 1 . 9 . 1992 Sugar and isoglucose 153,498 30 . 6.1992 151,756 1 . 7 . 1992 Wine 149,813 31 . 8.1992 149,813 1 . 9 . 1992 Olive oil 149,813 31 . 10 . 1992 149,813 1 . 11 . 1992 Colza and rape seed 150,828 30 . 6 . 1992 150,441 1 . 7 . 1992 Sunflower and linseed 150,828 30 . 6 . 1992 150,441 1 . 7.1992 Soya beans 150,828 30 . 6 . 1992 150,441 1 . 7.1992 Dried fodder 149,813 31 . 5.1992 149,813 1 . 6.1992 Field beans and peas and sweet lupins 150,828 30 . 6 . 1992 150,441 1 . 7.1992 Grain legumes 151,660 30 . 6 . 1992 150,853 1 . 7.1992 Flax and hemp 149,813 31 . 7.1992 149,813 1 . 8 . 1992 Silkworms 149,843 31 . 5.1992 149,813 1 . 6 . 1992 Cotton 151,660 31 . 8.1992 150,853 1 . 9 . 1992 Tobacco 150,828 31 . 5.1992 150,441 1 . 6.1992 Seeds 150,828 30 . 6 . 1992 150,441 1 . 7.1992 Fruit and vegetables : l  tomatoes , cucumbers , courgettes , aubergines 150,828 31 . 5 . 1992 150,441 1 . 6 . 1992  cherries 150,828 31 . 5 . 1992 150,441 1 . 6 . 1992  apricots, peaches , nectarines , table grapes , cauliflowers 150,828 31 . 5 . 1992 150,441 1 . 6.1992  cherries preserved in syrup 150,828 31 . 5.1992 150,441 1 . 6 . 1992  pears , plums , lemons , tinned pineapples 150,828 31 . 5.1992 150,441 1 . 6.1992  broad-leaved (Batavia) endives , processed tomatoes , cabbage lettuce , apples, peaches preserved in syrup , dried figs 150,828 30 . 6 . 1992 150,441 1 . 7 . 1992  Williams pears preserved in syrup 150,828 14 . 7 . 1992 150,441 15 . 7 . 1992  nuts, locust beans , prunes , dried grapes 150,828 31 . 8 . 1992 150,441 1 . 9.1992  Clementines , mandarines , satsumas , sweet oranges , artichokes 150,828 30 . 9 . 1992 150,441 1 . 10 . 1992  other fruit and vegetables 150,828 31 . 5 . 1992 150,441 1 . 6 . 1992 All other products (') 151,660 31 . 5 . 1992 150,853 1 . 6.1992 (') Subject to Article 6a of Regulation (EEC ) No 1677 / 85 in relation to pigmeat . ( 2 ) Date of commencement of 1992 / 93 marketing year if later than date stated . 29 . 5 . 92 Official Journal of the European Communities No L 147 / 21 ANNEX VI FRANCE Agricultural conversion rates Sector or product ECU 1 = FF . . . Applicable until ECU 1 = FF . . . Applicable from (2 ) Milk and milk products 7,89563 31 . 5 . 1992 7,89563 1 . 6.1992 Beef and veal 7,89563 31 . 5 . 1992 7,89563 1 . 6.1992 Sheepmeat and goatmeat 7,89563 3 . 1 . 1993 7,89563 4 . 1 . 1993 Eggs and poultrymeat and ovalbumin and lactalbumin 7,89563 30 . 6 . 1992 7,89563 1 . 7.1992 Fishery products 7,89563 31 . 12 . 1992 7,89563 1 . 1.1993 Cereals 7,89563 30 . 6 . 1992 7,89563 1 . 7.1992 Rice 7,89563 31 . 8.1992 7,89563 1 . 9. 1992 Sugar and isoglucose 7,89563 30 . 6 . 1992 7,89563 1 . 7.1992 Wine 7,89563 31 . 8 . 1992 7,89563 1 . 9 . 1992 Olive oil 7,89563 31 . 10 . 1992 7,89563 1 . 11 . 1992 Colza and rape seed 7,89563 30 . 6 . 1992 7,89563 1 . 7 . 1992 Sunflower and linseed 7,89563 30 . 6 . 1992 7,89563 1 . 7.1992 Soya beans 7,89563 30 . 6 . 1992 7,89563 1 . 7 . 1992 Dried fodder 7,89563 31 . 5.1992 7,89563 1 . 6 . 1992 Field beans and peas and sweet lupins 7,89563 30 . 6 . 1992 7,89563 1 . 7 . 1992 Grain legumes 7,89563 30 . 6 . 1992 7,89563 1 . 7.1992 Flax and hemp 7,89563 31 . 7.1992 7,89563 1 . 8.1992 Silkworms 7,89563 31 . 5 . 1992 7,89563 1 . 6 . 1992 Cotton 7,89563 31 . 8 . 1992 7,89563 1.9. 1992 Tobacco 7,89563 31 . 5 . 1992 7,89563 1 . 6 . 1992 Seeds 7,89563 30 ; 6 . 1992 7,89563 1 . 7.1992 Fruit and vegetables :  tomatoes , cucumbers , courgettes, aubergines 7,89563 31 . 5.1992 7,89563 - 1 . 6.1992  cherries 7,89563 31 . 5.1992 7,89563 1 . 6.1992  apricots , peaches , nectarines , table grapes , cauliflowers 7,89563 31 . 5 . 1992 7,89563 1 . 6.1992  cherries preserved in syrup 7,89563 31 . 5.1992 7,89563 1 . 6 . 1992  pears, plums, lemons , tinned pineapples 7,89563 31 . 5 . 1992 7,89563 1 . 6 . 1992  broad-leaved (Batavia ) endives , processed tomatoes , cabbage lettuce , apples , peaches preserved in syrup , dried figs 7,89563 30 . 6 . 1992 7,89563 1 . 7.1992  Williams pears preserved in syrup 7,89563 14 . 7 . 1992 7,89563 15 . 7 . 1992  nuts, locust beans , prunes , dried grapes 7,89563 31 . 8.1992 7,89563 1 . 9.1992  Clementines , mandarines , satsumas , sweet oranges , artichokes 7,89563 30 . 9 . 1992 7,89563 1 . 10 . 1992  other fruit and vegetables 7,89563 31 . 5 . 1992 7,89563 1 . 6.1992 All other products (') 7,89563 31 . 5 . 1992 7,89563 1 . 6.1992 ( ! ) Subject to Article 6a of Regulation (EEC ) No 1677/ 85 in relation to pigmeat . (2 ) Date of commencement of 1992 / 93 marketing year if later than date stated . No L 147 / 22 Official Journal of the European Communities 29 . 5 . 92 ANNEX VII IRELAND Agricultural conversion rates Sector or product ECU 1 = £ Irl . . . Applicable until ECU 1 = £ Irl . . . Applicable from ( 2 ) Milk and milk products 0,878776 31 . 5.1992 0,878776 1 . 6 . 1992 Beef and veal 0,878776 31 . 5.1992 0,878776 1 . 6.1992 Sheepmeat and goatmeat 0,878776 3 . 1.1993 0,878776 4 . 1.1993 ­ Eggs and poultrymeat and ovalbumin and lactalbumin 0,878776 30 . 6 . 1992 0,878776 1 . 7 . 1992 Fishery products 0,878776 31 . 12 . 1992 0,878776 1 . 1.1993 Cereals 0,878776 30 . 6 . 1992 0,878776 1 . 7 . 1992 Rice 0,878776 31 . 8 . 1992 0,878776 1 . 9.1992 Sugar and isoglucose 0,878776 30 . 6 . 1992 0,878776 1 . 7.1992 Wine 0,878776 31 . 8 . 1992 0,878776 1 . 9 . 1992 Olive oil 0,878776 31 . 10 . 1992 0,878776 1 . 11 . 1992 Colza and rape seed 0,878776 30 . 6 . 1992 0,878776 1 . 7 . 1992 Sunflower and linseed 0,878776 30 . 6 . 1992 0,878776 1 . 7 . 1992 Soya beans 0,878776 30 . 6 . 1992 0,878776 1 . 7 . 1992 Dried fodder 0,878776 31 . 5.1992 0,878776 1 . 6 . 1992 Field beans and peas and sweet lupins 0,878776 30 . 6 . 1992 0,878776 1 . 7.1992 Grain legumes 0,878776 30 . 6 . 1992 0,878776 I.' 7 . 1992 Flax and hemp 0,878776 31 . 7 . 1992 0,878776 1 . 8.1992 Silkworms 0,878776 31 . 5.1992 0,878776 1 . 6.1992 Cotton 0,878776 31 . 8 . 1992 0,878776 1 . 9.1992 Tobacco 0,878776 31 . 5 . 1992 0,878776 1 . 6 . 1992 Seeds 0,878776 30 . 6 . 1992 0,878776 1 . 7.1992 Fruit and vegetables :  tomatoes , cucumbers , courgettes , aubergines 0,878776 31 . 5.1992 0,878776 1 . 6.1992  cherries 0,878776 31 . 5 . 1992 0,878776 1 . 6 . 1992  apricots , peaches , nectarines , table grapes , cauliflowers 0,878776 31 . 5 . 1992 0,878776 1 . 6 . 1992  cherries preserved in syrup 0,878776 31 . 5 . 1992 0,878776 1 . 6 . 1992  pears , plums , lemons , tinned pineapples 0,878776 31 . 5.1992 0,878776 1 . 6.1992  broad-leaved (Batavia ) endives , processed tomatoes , cabbage lettuce , apples , peaches preserved in syrup , dried figs 0,878776 30 . 6 . 1992 0,878776 1 . 7 . 1992  Williams pears preserved in syrup 0,878776 14 . 7 . 1992 0,878776 15 . 7 . 1992  nuts , locust beans , prunes, dried grapes 0,878776 31 . 8.1992 0,878776 1 . 9 . 1992  Clementines , mandarines , satsumas , sweet oranges , artichokes 0,878776 30 . 9 . 1992 0,878776 1 . 10 . 1992  other fruit and vegetables 0,878776 31 . 5.1992 0,878776 1 . 6 . 1992 All other products (') 0,878776 31 . 5.1992 0,878776 1 . 6 . 1992 (') Subject to Article 6a of Regulation (EEC) No 1677/ 85 in relation to pigmeat . ( 2 ) Date of commencement of 1992 / 93 marketing year if later than date stated . 29 . 5 . 92 Official Journal of the European Communities No L 147 / 23 ANNEX VIII ITALY Applicable from (2 ) Agricultural conversion rates Sector or product ECU 1 = Lit . . . Applicable until ECU 1 = Lit . . . Milk and milk products 1761,45 31 . 5 . 1992 1761,45 Beef and veal 1761,45 31 . 5 . 1992 1761,45 Sheepmeat and goatmeat 1761,45 3 . 1 . 1993 1761,45 Eggs and poultrymeat and ovalbumin and lactalbumin 1761,45 30 . 6 . 1992 1761,45 Fishery products 1761,45 31 . 12 . 1992 1761,45 Cereals 1761,45 30 . 6 . 1992 1761,45 Rice 1761,45 31 . 8 . 1992 1761,45 Sugar and isoglucose 1761,45 30 . 6 . 1992 1761,45 Wine 1761,45 31 . 8 . 1992 1761,45 Olive oil 1761,45 31 . 10 . 1992 1761,45 Colza and rape seed 1761,45 30 . 6 . 1992 1761,45 Sunflower and linseed 1761,45 30 . 6 . 1992 1761,45 Soya beans 1761,45 30 . 6 . 1992 1761,45 Dried fodder 1761,45 31 . 5 . 1992 1761,45 Field beans and peas and sweet lupins 1761,45 30 . 6 . 1992 1761,45 Grain legumes 1761,45 30 . 6 . 1992 1761,45 Flax and hemp 1761,45 31 . 7 . 1992 1761,45 Silkworms 1761,45 31 . 5 . 1992 1761,45 Cotton 1761,45 31 . 8 . 1992 1761,45 Tobacco 1761,45 31 . 5 . 1992 1761,45 Seeds 1761,45 30 . 6 . 1992 1761,45 Fruit and vegetables :  tomatoes, cucumbers, courgettes , aubergines 1761,45 31 . 5 . 1992 1761,45  cherries 1761,45 31 . 5 . 1992 1761,45  apricots , peaches , nectarines, table grapes , cauliflowers 1761,45 31 . 5 . 1992 1761,45  cherries preserved in syrup 1761,45 31 . 5 . 1992 1761,45  pears , plums , lemons, tinned pineapples 1761,45 31 . 5 . 1992 1761,45  broad-leaved (Batavia ) endives , processed tomatoes , cabbage lettuce , apples , peaches preserved in syrup , dried figs 1761,45 30 . 6 . 1992 1761,45  Williams pears preserved in syrup . 1761,45 14 . 7 . 1992 1761,45  nuts , locust beans , prunes , dried grapes 1761,45 31 . 8 . 1992 1761,45  Clementines , mandarines , satsumas , sweet oranges , artichokes 1761,45 30 . 9 . 1992 1761,45  other fruit and vegetables 1761,45 31 . 5 . 1992 1761,45 All other products ( J ) 1761,45 31 . 5 . 1992 1761,45 1 . 6.1992 1 . 6 . 1992. 4 . 1.1993 1 . 7 . 1992 1 . 1.1993 1 . 7.1992 1 . 9.1992 1 . 7.1992 1 . 9.1992 1 . 11 . 1992 1 . 7.1992 1 . 7 . 1992 1 . 7 . 1992 1 . 6 . 1992 1 . 7.1992 1 . 7.1992 1 . 8 . 1992 1 . 6.1992 1 . 9 . 1992 1 . 6 . 1992 1 . 7.1992 1 . 6 . 1992 1 . 6 . 1992 1 . 6 . 1992 1 . 6 . 1992 1 . 6.1992 1 . 7 . 1992 15 . 7.1992 1 . 9 . 1992 1 . 10 . 1992 1 . 6 . 1992 1 . 6.1992 (') Subject to Article 6a of Regulation (EEC) No 1677 / 85 in relation to pigmeat. (2 ) Date of commencement of 1992 / 93 marketing year if later than date stated . No L 147 /24 Official Journal of the European Communities 29 . 5 . 92 ANNEX IX NETHERLANDS Agricultural conversion rates Sector or product ECU 1 = Hfl . . . Applicable until ECU 1 = Hfl . . . Applicable from ( 2 ) Milk and milk products 2,65256 31 . 5 . 1992 2,65256 1 . 6 . 1992 Beef and veal 2,65256 31 . 5 . 1992 2,65256 1 . 6 . 1992 Sheepmeat and goatmeat 2,65256 3 . 1.1993 2,65256 4 . 1 . 1993 Eggs and poultrymeat and ovalbumin and lactalbumin 2,65256 30 . 6 . 1992 2,65256 1 . 7 . 1992 Fishery products 2,65256 31 . 12 . 1992 2,65256 1 . 1.1993 Cereals 2,65256 30 . 6.1992 2,65256 1 . 7 . 1992 Rice 2,65256 31 . 8 . 1992 2,65256 1 . 9 . 1992 Sugar and isoglucose 2,65256 30 . 6 . 1992 2,65256 1 . 7 . 1992 Wine 2,65256 31 . 8.1992 2,65256 1 . 9 . 1992 Olive oil 2,65256 31 . 10 . 1992 2,65256 1 . 11 . 1992 Colza and rape seed 2,65256 30 . 6 . 1992 2,65256 1 . 7 . 1992 Sunflower and linseed 2,65256 30 . 6 . 1992 2,65256 1 . 7 . 1992 Soya beans 2,65256 30 . 6 . 1992 2,65256 1 . 7 . 1992 Dried fodder 2,65256 31 . 5.1992 2,65256 1 . 6 . 1992 Field beans and peas and sweet lupins 2,65256 30 . 6 . 1992 2,65256 1 . 7 . 1992 Grain legumes 2,65256 30 . 6.1992 2,65256 1 . 7 . 1992 Flax and hemp 2,65256 31 . 7.1992 2,65256 1 . 8 . 1992 Silkworms 2,65256 31 . 5.1992 2,65256 1 . 6 . 1992 Cotton 2,65256 31 . 8 . 1992 2,65256 1 . 9 . 1992 Tobacco 2,65256 31 . 5 . 1992 2,65256 1 . 6 . 1992 Seeds 2,65256 30 . 6 . 1992 2,65256 1 . 7 . 1992 Fruit and vegetables : l  tomatoes , cucumbers , courgettes , aubergines 2,65256 31 . 5 . 1992 2,65256 1 . 6 . 1992  cherries 2,65256 31 . 5 . 1992 2,65256 1 . 6 . 1992  apricots , peaches , nectarines, table grapes , cauliflowers 2,65256 31 . 5 . 1992 2,65256 1 . 6 . 1992  cherries preserved in syrup 2,65256 31 . 5 . 1992 2,65256 1 . 6 . 1992  pears , plums , lemons , tinned pineapples 2,65256 31 . 5 . 1992 2,65256 1 . 6 . 1992  broad-leaved (Batavia) endives , processed tomatoes , cabbage lettuce , apples , peaches preserved in syrup , dried figs 2,65256 30 . 6 . 1992 2,65256 1 . 7 . 1992  Williams pears preserved in syrup 2,65256 14 . 7 . 1992 2,65256 15 . 7 . 1992  nuts , locust beans , prunes , dried grapes 2,65256 31 . 8 . 1992 2,65256 1 . 9 . 1992  Clementines , mandarines , satsumas , sweet oranges , artichokes 2,65256 30 . 9 . 1992 2,65256 1 . 10 . 1992  other fruit and vegetables 2,65256 31 . 5 . 1992 2,65256 1 . 6 . 1992 All other products (') 2,65256 31 . 5.1992 2,65256 1 . 6.1992 (') Subject to Article 6a of Regulation ( EEC) No 1677 / 85 in relation to pigmeat . ( 2 ) Date of commencement of 1992 / 93 marketing year if later than date stated . 29 . 5 . 92 No L 147/25Official Journal of the European Communities ANNEX X PORTUGAL Agricultural conversion rates Sector or product ECU 1 = Esc . . . Applicable until ECU 1 = Esc . . . Applicable from (2 ) Milk and milk products 208,676 31 . 5.1992 206,307 1 . 6 . 1992 Beef and veal 208,676 31 . 5 . 1992 206,307 1 . 6 . 1992 Sheepmeat and goatmeat 208,676 3 . 1.1993 206,307 4 . 1 . 1993 Eggs and poultrymeat and ovalbumin and lactalbumin 208,676 30 . 6 . 1992 206,307 1 . 7 . 1992 Fishery products 208,676 31 . 12 . 1992 206,307 1 . 1 . 1993 Cereals 208,676 30 . 6 . 1992 206,307 1 . 7.1992 Rice 208,676 31 . 8 . 1992 206,307 1 . 9 . 1992 Sugar and isoglucose 208,676 30 . 6 . 1992 206,307 1 . 7.1992 Wine 208,676 31 . 8.1992 206,307 1 . 9 . 1992 Olive oil 208,676 31 . 10 . 1992 206,307 1 . 11 . 1992 Colza and rape seed 208,676 30 . 6 . 1992 206,307 x 1 . 7 . 1992 Sunflower and linseed 208,676 30 . 6 . 1992 206,307 1 . 7.1992 Soya beans 208,676 30 . 6 . 1992 206,307 1 . 7 . 1992 Dried fodder 208,676 31 . 5 . 1992 206,307 1 . 6 . 1992 Field beans and peas and sweet lupins 208,676 30 . 6 . 1992 206,307 1 . 7.1992 Grain legumes 208,676 30 . 6.1992 206,307 1 . 7 . 1992 Flax and hemp 208,676 31 . 7 . 1992 206,307 1 . 8 . 1992 Silkworms 208,676 31 . 5.1992 206,307 1 . 6 . 1992 Cotton 208,676 31 . 8 . 1992 206,307 1 . 9 . 1992 Tobacco 208,676 31 . 5.1992 206,307 1 . 6.1992 Seeds 208,676 30 . 6 . 1992 206,307 1 . 7 . 1992 Fruit and vegetables : \  tomatoes , cucumbers, courgettes , aubergines 208,676 31 . 5 . 1992 206,307 1 . 6 . 1992  cherries 208,676 31 . 5.1992 206,307 1 . 6.1992  apricots , peaches , nectarines , table grapes , cauliflowers 208,676 31 . 5 . 1992 206,307 1 . 6 . 1992  cherries preserved in syrup 208,676 31 . 5 . 1992 206,307 1 . 6 . 1992  pears , plums , lemons , tinned pineapples 208,676 31 . 5 . 1992 206,307 1 . 6 . 1992  broad-leaved (Batavia ) endives , processed tomatoes , cabbage lettuce , apples , peaches preserved in syrup , dried figs 208,676 30 . 6 . 1992 206,307 1 . 7 . 1992  Williams pears preserved in syrup 208,676 14 . 7.1992 206,307 15 . 7 . 1992  nuts , locust beans , prunes , dried grapes 208,676 31 . 8 . 1992 206,307 1 . 9.1992  Clementines, mandarines , satsumas , sweet oranges , artichokes 208,676 30 . 9 . 1992 206,307 1 . 10 . 1992  other fruit and vegetables 208,676 31 . 5 . 1992 206,307 1 . 6.1992 All other products (') 208,676 3L 5 . 1992 206,307 1 . 6 . 1992 (') Subject to Article 6a of Regulation (EEC) No 1677 / 85 in relation to pigmeat . ( 2 ) Date of commencement of 1992 / 93 marketing year if later than date stated . No L 147 / 26 Official Journal of the European Communities 29 . 5 . 92 ANNEX XI UNITED KINGDOM Agricultural conversion rates Jector or product ECU 1 = £ . . . Applicable until ECU 1 = £ . . . Applicable from (2 ) Milk and milk products 0,795423 31 . 5 . 1992 0,795423 1 . 6.1992 Beef and veal 0,795423 31 . 5.1992 0,795423 1 . 6.1992 Sheepmeat and goatmeat 0,795423 3 . 1 . 1993 0,795423 4 . 1 . 1993 Eggs and poultrymeat and ovalbumin and lactalbumin 0,795423 30 . 6 . 1992 0,795423 1 . 7.1992 Fishery products 0,795423 31 . 12 . 1992 0,795423 1 . 1.1993 Cereals 0,795423 30 . 6 . 1992 0,795423 1 . 7 . 1992 Rice 0,795423 31 . 8 . 1992 0,795423 1 . 9.1992 Sugar and isoglucose 0,795423 30 . 6 . 1992 0,795423 1 . 7.1992 Wine 0,795423 31 . 8 . 1992 0,795423 1 . 9.1992 Olive oil 0,795423 31 . 10 . 1992 0,795423 1 . 11 . 1992 Colza and rape seed 0,795423 30 . 6, 1992 0,795423 1 . 7 . 1992 Sunflower and linseed 0,795423 30 . 6 . 1992 0,795423 1 . 7.1992 Soya beans 0,795423 30 . 6 . 1992 0,795423 1 . 7.1992 Dried fodder 0,795423 31 . 5 . 1992 0,795423 1 . 6.1992 Field beans and peas and sweet lupins 0,795423 30 . 6 . 1992 0,795423 1 . 7.1992 Grain legumes 0,795423 30 . 6.1992 0,795423 1 . 7.1992 Flax and hemp 0,795423 31 . 7 . 1992 0,795423 1 . 8.1992 Silkworms 0,795423 31 . 5 . 1992 0,795423 1 . 6.1992 Cotton 0,795423 31 . 8 . 1992 0,795423 1 . 9.1992 Tobacco 0,795423 31 . 5 . 1992 0,795423 1 . 6.1992 Seeds 0,795423 30 . 6 . 1992 0,795423 1 . 7.1992 Fruit and vegetables :  tomatoes , cucumbers , courgettes , aubergines 0,795423 31 . 5 . 1992 0,795423 1 . 6.1992  cherries 0,795423 31 . 5 . 1992 0,795423 1 . 6.1992  apricots , peaches , nectarines , table grapes , cauliflowers 0,795423 31 . 5 . 1992 0,795423 1 . 6.1992  cherries preserved in syrup 0,795423 31 . 5 . 1992 0,795423 1 . 6.1992  pears , plums , lemons , tinned pineapples 0,795423 31 . 5 . 1992 0,795423 1 . 6 . 1992  broad-leaved (Batavia ) endives , processed tomatoes , cabbage lettuce , apples , peaches preserved in syrup , dried figs 0,795423 30 . 6 . 1992 0,795423 1 . 7.1992  Williams pears preserved in syrup 0,795423 14 . 7 . 1992 0,795423 15 . 7 . 1992  nuts, locust beans, prunes , dried grapes 0,795423 31 . 8.1992 0,795423 1 . 9.1992  Clementines , mandarines, satsumas , sweet oranges , artichokes 0,795423 30 . 9 . 1992 0,795423 1 . 10 . 1992  other fruit and vegetables 0,795423 31 . 5 . 1992 0,795423 1 . 6.1992 All other products ( 1 ) 0,795423 31 . 5 . 1992 0,795423 1 . 6 . 1992 (') Subject to Article 6a of Regulation (EEC ) No 1677/ 85 in relation to pigmeat . ( 2 ) Date of commencement of 1992 / 93 marketing year if later than date stated .